UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6933


FRANKIE JAE LORDMASTER, a/k/a Jason Robert Goldader,

                Plaintiff - Appellant,

          v.

IVAN DARNELL DAVIS, Magistrate - E.D. Va., Alexandria Div.;
JAMES C. CACHERIS, Dist. Judge - E.D. Va., Alexandria Div.;
MR. FLOYD; MR. NIEMEYER; MR. SHEDD; ANDREW DOWNS, Clerk -
U.S. Sup. Ct.; SCOTT S. HARRIS, Clerk - U.S. Sup. Ct.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00319-LMB-MSN)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie Jae LordMaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Frankie Jae LordMaster appeals the district court’s order

dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).               We have reviewed the record and

find no reversible error.              Accordingly, we deny LordMaster’s

motions    for    access      of   counsel    to   the   original       record,   for

consideration of Supreme Court Rule 19, to stay judgment, to

join appeals and parties, and to further develop facts, and we

affirm for the reasons stated by the district court.                     LordMaster

v. Davis, No. 1:15-cv-00319-LMB-MSN (E.D. Va. May 15, 2015).                      We

dispense    with       oral    argument      because     the    facts    and   legal

contentions      are   adequately     presented     in    the   materials      before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2